                 Case 2:20-mc-00076-MWF-MRW Document 13-11 Filed 09/02/20 Page 1 of 2 Page ID #:531



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15                          UNITED STATES DISTRICT COURT
                                                                                   16                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   17
                                                                                                                               Misc. Action No. 2:20-mc-00076
                                                                                   18                                          _____________________
                                                                                   19 In re Application of Daniel Snyder       [PROPOSED] ORDER GRANTING
                                                                                      for an Order Directing Discovery from    JUDICIAL ASSISTANCE IN AID OF
                                                                                   20 New Content Media Inc. d/b/a MEA         A FOREIGN PROCEEDING
                                                                                      WorldWide Pursuant to 28 U.S.C. §        PURSUANT TO 28 U.S.C. § 1782
                                                                                   21 1782

                                                                                   22
                                                                                                                               The Honorable Michael R. Wilner

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                          -1-
                                                                                                  [PROPOSED] ORDER GRANTING JUDICIAL ASSISTANCE IN AID OF
                                                                                                      A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                 Case 2:20-mc-00076-MWF-MRW Document 13-11 Filed 09/02/20 Page 2 of 2 Page ID #:532



                                                                                    1        Upon consideration of the supplemental ex parte petition for assistance in aid of
                                                                                    2 a foreign proceeding pursuant to 28 U.S.C. § 1782 (the “Petition”) submitted by

                                                                                    3 petitioner Daniel Snyder (“Petitioner”), and all papers submitted in support thereof, the

                                                                                    4 Court finds that (1) the statutory requirements of 28 U.S.C. § 1782 are satisfied and (2)

                                                                                    5 the factors identified by the Supreme Court of the United States in Intel Corp. v.

                                                                                    6 Advanced Micro Devices, Inc., 542 U.S. 241 (2004) weigh in favor of granting the

                                                                                    7 Petition; and it is further

                                                                                    8        ORDERED that the Petition is GRANTED, and it is further
                                                                                    9        ORDERED that Petitioner is granted leave to serve this Order and the subpoenas
                                                                                   10 attached to the Declaration of Rizwan A. Qureshi, dated September 2, 2020, as Exhibit
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “T” and Exhibit “U” upon respondent New Content Media, Inc., and is authorized to

                                                                                   12 issue additional subpoenas for deposition testimony and the production of documents
REED SMITH LLP




                                                                                   13 as Petitioner reasonably deems appropriate and as is consistent with the Federal Rules

                                                                                   14 of Civil Procedure; and it is further

                                                                                   15        ORDERED that New Content Media, Inc. comply with such subpoenas in
                                                                                   16 accordance with and subject to its rights under the Federal Rules of Civil Procedure and

                                                                                   17 the Rules of this Court.

                                                                                   18

                                                                                   19

                                                                                   20
                                                                                        SO ORDERED.

                                                                                   21 DATED: ___________, 2020

                                                                                   22
                                                                                                                                    ________________________________
                                                                                                                                    The Honorable Michael R. Wilner
                                                                                   23                                               United States Magistrate Judge
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                         -2-
                                                                                                 [PROPOSED] ORDER GRANTING JUDICIAL ASSISTANCE IN AID OF
                                                                                                     A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
